Title: To Benjamin Franklin from Pierre-Isaac Poissonnier, 13 February 1782
From: Poissonnier, Pierre-Isaac
To: Franklin, Benjamin


Ce 13 fever. 1782.
J’ay lhonneur d’Envoyer a monsieur Francklin l’invitation du College Royal au discours que j’y dois prononcer; j’y joins la mienne en Particulier pour qu’il veuille bien m’honorer de sa présence; je luy renouvelle, En attendant, les assurances du plus parfait et du plus respectueux attachement
Poissonnier
 
Notation: Poissonier, Paris 13. Fevr. 1782.
